Case 1§19-Cv-20064-CI\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 Page 1 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for lnjunction

UNITEDSTATES DISTRICT CoURT

for the District of
Southern District ofFlorida
Division

Banl<ruptcy CoulT

His lmperial Highness Dom l\/Iarcellus, Marcelo Case NO_
l\/Ieirelles de Carvalho, Marcelo Meirelles, QCTECH,
Corp, Quality Construction 'l`echnologies, Corp, East

Biscayne Gates LLC, Marcelo M de Carvalho,

Marcelo Carvalho, Joe D.oe.

Plaintijj‘”(s)
(Write the full name of each plaintiff who is filing this complaint
If the names of all the plaintijj’s cannot fit in the space above,
please write "see attached " in the space and attach an additional

page with the full list of names )
_.v_.

United States of America, US Courts, Whit'e House,
Donald Trump, Hillary Rodham Clinton, George
Bush, Baracl< Obama, Ronald Reagan, Ray Raymond,
FBI, CIA, Brazilian Embassy, Russian Embassy,
United Kingdom Embassy, German Embassy,
Portuguese Embassy, Austrian Embassy, State of
Florida, State ofNew Yorl<, HCC Holding.

Defendant(s)
(Write the full name of each defendant who is being sued. [f the
names of all the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the full list of names. )

 

\/
Fn_Eo Bv f"(?l D.c.
JAN Dll 2019 \

ANGELA E. NOBLE
CLERK U.S. DlST. CT.
S. D. OF FLA. - MlAMl

 

 

 

 

l3~l3353-RBR
(to befilled in by the Cler/f's Offt`ce)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Piainriff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed l b
Name ` H.I.H. Dom l\/larcellus, aka, Marcelo Meirelles de Carvalho
StreetAddress 540 NE 55th Street
City and County Miami
State and Zip Code Florida 33137

Page l of 8

Case 1:19-Cv-20064-CI\/|A Document 1 Entered on FLSD Docl<ét 01/04/2019 Page_Z of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for lnjunclion

Telephone Number 305 751 4999 & 305 992 3426
E-mail Address mail@gctecli.net

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person's job or title (tf/mown). Attach additional pages if needed.

Defendant No. l
Name UNITED STATES OF AMERICA

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)

Defendant No. 2
` Name US COURTS
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mall Add!“SSS (l'f/cnown)

Defendant No. 3
` Name wHiTE HoUSE
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
.Telephone Number

E-mail Address (ifknown)

Page 2 of 8

Case 1:19-,Cv-20064-CI\/|A D_ocument 1 Enteted on FLSD Docl<et 01/04/2019 Page 3 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 4

Name Donald Trump, Hillaly Rodham Clinton, George Bush, Barack
Obama, Ronald Reagan, Ray Raymond, FBI, ClA,-Brazilian
Embassy, Russian Embassy, United Kingdom Embassy, German
Embassy, Portuguese Embassy, Austrian Embassy, State of
Florida, State of New York and Huston Casualty Company HCC
Holdings.

Job or Title (ifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (ifknown)

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 133 l, a case arising under theUnited States Constitution or federal laws or treaties is a
federal question case_ Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State
or nation and the amount'at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

The basis for federal courtjurisdiction is:

(X) Federal Question (X) Diversity of Citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
that d are at issue in this case. `

Page 3 Of 8

Ca`Se 1:19-Cv-20064-CI\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 , Page 4 of 8

j Pro Se 2 (Rev. l2/16) Complaint and Request for lnjunction

 

Page 4 of 8

Adversary case was filed on US COURTS Website, entered on December 29, 2018 at 4.:00 AM, in
which H.I.H. D. Marcellus reiterates the denounced Crimes Against Humanity , ref.: https://
drive.google.com/onen?id=leT5UzuGle thKbbdeX9iB6G8fP9th. by “Zionist Organized
Government (ZOG)”, International Criminal Organization, among the Crimes is quoted the
DISMANTLE of US GOVERNMENT [EXECUTIVE, LEGISLATIVE & JUDICIARY] ,
GENOCIDE, HUMAN CLONING, DISMANTLE OF ECONOMY, ELECTORAL FRAUDS, AND
FORMATION OF TYRAN GOVERNMENTS by WORLD IEWRY.

Additionally, H.I.H. reiterates his motion, ref. to USPS CERT MAIL #70131090000027718776 served
on December 10, 2018 at 1:41 Pl\/l and Supplement on December 29, 2018 at 4:00 AM and enclosures,
supporting evidences, at google drive littos://drive.google.com/onen?

id=leTS UzquYl thKbbdeXF)iB()G 8t15911Lg . His Majesty thru the subject Marcelo Meirelles de
Carvalho invoked INA: ACT 340 - REVOCATION OF NATURALIZATION, and therefore
ORDERED to COURTS to REVOKE THE IMPERIAL HIGHNESS NATURALIZATIONS and
CITIZENSHIPS on grounds of the law in the time of Admission of Subject for Work Permit (HlB) and
Permanent Residence (1996), due to FRAUD BY THE UNITED STATES'OF AI\/IERICA, lN
SPECIAL TO THE SERVICE OF INTELLIGENCE, EXECUTIVE and US COURTS BY OFFICERS
OF THE COURTS.

Additionally ATTORNEY and US OFFICER RICHARD BURTON’ duty was invoked to institute
proceedings in accordance With Sec. 340. [8 U.S.C. 1451] ACT 340 - Revocation of Naturalization.
Mr. Burton has all the information to proceed with his DUTY as officer of The US courts Southern

District.

If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiffis an individual
The plaintiff, (name) Marcelo Meirelles de Carvalho , is a citizen of
the
State of (name) Florida, USA and resident in Brasl'lia and
a citizen of Brazil.
b. If the plaintiff is a corporation
The plaintiff, (name) QCTECH, Corp., Quality Construction , is incorporated
Technologies, Corp, East Biscayne Gates `
LLC
under the laws of the State of (mzme) Florida ,

and has its principal place of business in the State of (mzme)

540 NE 55th Street, Miami, FL 33137

(If more than one plaintijj‘ is named in the complaintl attach an additional page providing the
same information for each additional plainti]j )

2. The Defendant(s)

a. Ifthe defendant is an individual

Case 1:19-Cv-20064-CI\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 Page 5 of 8

Pro Se 2 (Rev. l2/16) Complaint and Request for lnjunction

The defendant, (name) Donald Trump, Hillary Rodham Clinton, , is residente in
George Bush, Barack Obama, Ronald

Reagan, Ray Raymond
the Cl'fy Of (name)
Uoreign different countries and it includes
'1¢1¢1'0") Russian for all, Kenyan for Barack
Obama, and American for all except
Barack Obama.
b. If the defendant is a corporation

The defendant, (name) State of Florida & State of New
York.

the laws of the State of ()mme)
principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

. and is a citizen of

, is incorporated
under

, and has its

(]f more than one defendant is named in the complaint attach an additional page providing the

same information for each additional defendant.)

v3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (expltzin):

“Financial/Insurance fraud of Professional Liability Policy. Defender : HCC Huston Casualty
Company, an international insurance holding from New York involved, Plot, in the world

FRAUD - USURPATION.”

III. statement Of Clttim

Write a short and plain statement of the claim. Do not make legal arguments. State as brief1y as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write a

short and plain statement of each claim in a separate paragraph. Attach additional pages if

A. Where did the events giving rise to your claim(s) occur?

Page 5 of 8

needed

Case 1:19-cv-20064-CI\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 Page 6 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for lnjuncticn

As far it is acknowledged by Plaintiff Subject, since his admission as alien in the USA.

B. What date and approximate time did the events giving rise to your claim(s) occur?

Ref.: littps://drive.google.com/open?id=l eT5UzuG'le \/Ltl<.bbdeXQiBéGStPQth event
described on October lst 2013 (Falselmp1isonment at Brazilian Embassy- Miami General Consulate
by City of Miami Police Department and confinement m the Jackson Memorial Hospital as indigent
Marcelo Meirelles, and October 3rd, 2013 second Assault and False Imprisonment by City of Miami
Police Department [SWAT team] with involvement of FBI and CIA and Brazilian Embassy, and
Octobe1'4tl1, 2013 (US COURT ORDER TO TESTIFY IN CASE 13~13353-RBR CHll of Subject
Marcelo Meirelles de Carvalho SS# 592 29 6956 bankruptcy) Preclusion due to be kept in captive by
Jackson Memorial Hospital, Henry Joseph, MD, KGB SPY AND TRAITOR OF THE USA.

C. What are the facts underlying your claim(s)? (For example What happened to yott? Who did what?
Was anyone else involved? Who else saw what happened?)

Refer to DCA 3rd District oprpeals , Motion to Hearing - Aimed to Denounce Financial Frauds
[including in Civil Construction Industry in Florida since 1992, admission of subject in the USA], and
Crimes in Violation of Civil Rights and Citizenship due to false arrest and imprisonment and false
diagnose of fatal disease HIV/AIDS by Corlk Steinhart, MD & Associates) Case #3D14- 697, ref.:
httt)s: //clrive. gooale. com/or)en?id= leT5UzquYl thKbbdeX9iB6G8fP_9th FBI, CIA, INTERPOL,

KGB among other Intelligence Agencies

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are s`ustaining, or will sustain as a result of the events described above, or why such compensation could

not be measured

It is vi1tually impossible at the present time to introduce damages since the crimes are in course and
requires form the Department of HomeLand Security Actions. l

Page 6 of 8

Case 1:19-cv-20064-C|\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 Page 7 of 8

\

Pro Se 2 (Rev. l2/l6) Complaint and Request for lnjunction

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts Include any punitive or
exempla1y damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive money
damages '

Due to the above mentioned lt is imperative that US COURTS invoke the international Treaties and the United '
Nations Resolutions. As an interim resolution,` the subject is under Universal Protection [immunity] of United
Nations, and entered “Protective Orders” in the US COURTS in many and all cases involving Plaintiff to

protect his and associates personal integrity, in special of FBI Officer Kevin Lonnie Hinds and his family.

VI. Certif`lcation and Closing

Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my knowledge, information,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a -
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary suppolt after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule

11.
A. For Parties Without an Attorney

1 do not agree to provide the Clerk’s Office with any changes to my address where case-related papers
may be served The current address on flle and with the Clerk’s Office and world intelligence agencies is 540 NE 55th
Street, Miami, FL 33137, further no paper or direct and or indirect contact to His Imperial Highness Dom l\/larcelo,

Subject Marcelo Meirelles de Carvalho, is permitted

 

Date ofsigning: December 31, 2018 at
4:25AM
. . . /" ,/
Slgnature of Plalntlff H.l.H. Dom Marcelltls/
Printed Name ofPlaintiff Subject Marc,elo Meirelles de aryalho, P.E. , M.Sc. Eng.
B. For Attorneys
H.I.H. Dom Marcellus
December 31, 2018 at
Date of signing: ~ 4:27A1\/1

Page 7 of 8

Case 1:19-cv-20064-C|\/|A Document 1 Entered on FLSD Docl<et 01/04/2019 Page 8 of 8

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Enclosure: email sent on 12 29 201 81 ! REVOCATION OF NATURALIZATION ofH.I.H. D Marcellus - ref.: https://
drive.google.com/open?id=leT5UzquYl_yLthbdeX9jB6G8fP9th..FBI/CIA/INTERPOL §

“Another motion for adversary case was filed 011 US COURTS WEBSITE, entered on December 29, 2018 at 4:00 AM,
in which H.I.H. D. Marcellus reiterates the Denounced CRIMES, ref.: https://drive.google.com/open?
id=leT5UzuGle_thKbbdeX9jB6G8fP9th, AGAINST HUMANITY by Zionist Organized Government (ZOG),
inter alias, Dismantle ofUS Government [EXECUTIVE, LEGISLATIVE & IUDICIARY] , GENOCIDE, HUMAN
CLONING, DISMANTLE OF ECONOMY, ELECTORAL FRAUDS, AND FORMATION OF TYRAN
GOVERNMENTS - WORLD JEWRY - CRIMINAL ORGANIZATION.

Additionally, H.I.H. reiterates his motion, ref. to INA: ACT 340 - REVOCATION OF NATURALIZATION and
therefore ORDER to US COURTS to REVOKE THE IMPERIAL HIGHNESS NATURALIZATION on grounds of the
law in the time ofAdmission of Subject for work pel mit and permanent residence, due to fraud of US COURTS BY
OFFICERS OF THE COURTS then FRAUD BY THE UNITED STATES OF AMERICA, IN SPECIAL TO THE
SERVICE OF INTELLIGENCE.

ATTORNEY and US Cou1t Officer Richard Burton has the necessary info1mation to proceed with his DUTY as officer
of the courts

Guide YourselfAccordingly,

His Imperial Highness Dom Marcellus
Subject Marcelo Meirelles de Carvalho, PE, MSc.Eng. SS#592 29 6956

INA: ACT 340 - REVOCATION OF NATURALIZATION

Sec. 340. [8 U.S.C. 1451]

(a) It shall be the duty of the United States attorneys for the respective districts, upon affidavit showing good cause
therefor, to institute proceedings in any district court of the United States in the judicial district in which the naturalized
citizen may reside at the time of bringing suit, for the purpose of revoking and setting aside the order admitting such
person to citizenship and canceling the certificate of naturalization on the ground that such order and certificate of
naturalization were illegally procured or were procured by concealment of a material fact or by willful
misrepresentation, and such revocation and setting aside of the order admitting such person to citizenship and such
canceling of certificate of naturalization shall be effective as of the original date of the order and ce1tificate,
respectively: Provided, That refusal on the part of a naturalized citizen within a period often years following his
naturalization to testify as a witness in any “proceeding before a congressional committee concerning his subversive
activities, in a case where such person has been convicted for contempt for such refusal, shall be held to constitute a
ground for revocation of such person's naturalization under this subsection as having been procured by concealment of a
material fact or by willful misrepresentation 1f the naturalized citizen does not reside in anyjudicial district in the
United States at the time of bringing such suit, the proceedings may be instituted 1n the United States District Court for
the Distlict of Columbia 01 in the United States district court in thejudicial district m Which such person last had his
residence.”

X%»<n/\m> o§\>§ mt vas\t,tttt;\~"\ ©@61 '\'S”Q,Z`\ 05

Page 8 of 8

